Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 31, 2006, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal from a decision of an Administrative Law Judge as untimely.
An Administrative Law Judge sustained an initial determination ruling that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed and assessing him a recoverable overpayment of benefits and forfeiture of benefit days based upon willful false statements. Claimant requested an appeal to the Unemployment Insurance Appeal Board, which was denied as untimely. Upon reconsideration, the Board adhered to its prior decision. Claimant appeals.
A stamp on the face of the decision of the Administrative Law Judge indicates that it was mailed July 1, 2005. Claimant’s letter appeal was postmarked October 14, 2005. Labor Law § 621 (1) requires that appeals to the Board must be filed within 20 days after the mailing of a notice of decision, and this statute is strictly construed (see Matter of Orologio [Hudacs], 193 AD2d 1042, 1043 [1993]). Although claimant stated at the hearing that he did not receive the decision of the Administrative Law Judge, he did not raise this issue in his brief and it is therefore deemed abandoned (see e.g Matter of Wayne [Commissioner of Labor], 261 AD2d 768, 769 [1999]). Claimant’s attempt to argue the underlying merits of the denial of unemployment insurance benefits is not properly before this Court (see Matter of Lampkin [Commissioner of Labor], 29 AD3d 1248, 1249 [2006]; Matter of Caravan [Commissioner of Labor], 11 AD3d 779, 780 [2004]; Matter of Grunkorn [Commissioner of Labor], 6 AD3d 913, 914 [2004]).
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.